DETAILED ACTION
Claims 1, 6, 7 are amended. Claims 1-11 are pending.
Priority: January 29, 2019
Assignee: Toshiba


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
 



				Specification
The title of the disclosure is not descriptive. A new title is required that is clearly indicative of the disclosure 
to which the claims are directed. 
‘Memory system and method for controlling nonvolatile memory with a host memory buffer’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
   A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (20190034364), Kuzmin et al (9400749) and Benisty et al (20170285940).

As per claim 1, Lee discloses a memory system connectable to a host (Lee, [0037 – In Fig. 1, data processing system 10 includes host 100 and storage device 200, wherein storage device 200 includes storage controller 210 and memory core 220/NVM core])
a nonvolatile memory including a plurality of blocks (Lee, [0037 – As per Fig. 1, when the storage device 200 stores data in a non-volatile manner, the memory core 220 includes a NVM core]; [0071 – In Fig. 4, the UFS storage device 340 includes a storage controller and a memory core. The memory core includes an NVM core]);
a controller electrically connected to the nonvolatile memory (Lee, [In Fig. 1, storage controller 210 connected to NVM core 220]) and configured to control the nonvolatile memory (Lee, [0061 - Storage controller 210 includes a working memory to which FTL 214 is loaded and, as the CPU 211 executes the FTL 214, data write and read operations on memory core 220 are controlled]), wherein the controller is configured to:
receive from the host a write command (Lee, [Fig. 5, S13, Generate packet including buffer address]; [0078 - Transfer request is stored in a register within the host controller and a transfer request descriptor corresponding to the transfer request is stored in a descriptor region within the host memory]) to designate storage location information indicative of a storage location in a write buffer of the host where write data is stored (Lee, [0078 - In Fig. 5, the PRDT information includes a buffer address indicating a location of a data buffer in the host in which write data has been stored]; [0079 – As per Fig. 5, the host controller generates a packet containing a buffer/physical address, which indicates a location/address of a data buffer in which write data has been stored, using the PRDT information in operation S13 and transmits transmit the packet to a storage device in operation S14]), 
the write buffer of the host existing in the host (Lee, [0048 – In Fig. 1, buffer area 121 of host memory 120 includes data buffers which are accessed by a buffer address ADD_Buf. For example, write data is stored in a data buffer and transmitted from the data buffer to storage device 200]); 
retrieve the write data from the write buffer of the host, on the basis of the storage location information (Lee, [0083 – In Fig. 7, the first packet contains a buffer address indicating a location of a data buffer in which write data has been stored. The storage device parses the buffer address from the first packet in step S32 and stores and manages the command contained in the first packet and the buffer address in an internal storage circuit]); 
execute a write operation of writing the write data to a write destination location (Lee, [0103 - Fig. 12 shows a data write operation and packets involved in the UFS interface]) of a write destination block selected from the plurality of blocks (Lee, [0061 – In Fig. 2, storage controller 210 includes a working memory to which the FTL 214 is loaded and, as CPU 211 executes the FTL 214, data write operation on NVM core 220 is controlled]; [0039 – Storage device 200 includes storage media which store/write operation data according to a request from the host]);
Lee discloses a host write buffer, retrieving data and executing a write operation.
Kuzmin further discloses,
in a case where a first read command to designate the write data as read target data is received from the host before the write operation is finished (Kuzmin, [Col. 29, lines 27-29 – In Fig. 10C, step 1043, a defect is detected in the event of a failed write. In step 1045, the memory controller detects this error and updates local metadata, thereby implying that the write operation is not finished and the write data has not become readable from NVM. Furthermore since the claim does not recite why the write is unfinished, the citation is a valid interpretation]) such that the write data becomes readable from the nonvolatile memory (Kuzmin, [Col. 29, lines 40-46 – In Fig. 10C, per step 1051, the first read to the remapped data is detected by the memory controller, which detects correspondence of the read address with the ‘bad block’, transparently obtains the remapped address from the metadata associated with the bad block, and services the read request directly from the remapped space; This implies that the read command is received from the host. The discrepancy between physical and logical space will eventually be worked out through garbage collection and bad block management, such that write data becomes readable from NVM. See step 1053. Also see Col. 5, lines 65-67. This further implies that from the memory controller’s perspective, the read is received and the write is not finished as the write data is not readable from NVM]), 
when the write operation is finished such that the write data becomes readable from the nonvolatile memory (Kuzmin, [Fig. 10C, step 1053, garbage collection causes recycling to avoid ‘bad’ units. Subsequently logical address=physical address from memory controller standpoint, thereby implying that the write data is readable from the NVM and the write operation is finished]; [Col. 21, lines 25-29 - In Fig. 7, step 719, the memory controller manages the write process and, once successful, returns a code to the host confirming a successful write and updates the metadata]),
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the memory-controller owned defect management of Kuzmin into the non-volatile memory system of Lee for the benefit of handling situations where the memory controller manages defects, when write or erase errors occur, they are not reported to the host unless the controller is out of spare capacity to remap data. That is, if sufficient spare capacity exists, defective areas are automatically remapped by the memory controller, transparent to host, and added to the defect list maintained by the memory controller (Kuzmin, Col. 29, lines 18-24).
Lee, Kuzmin disclose receiving a read before the write operation is finished.
Benisty further discloses,
execute a read operation including an operation of reading the read target data from the write buffer of the host an operation of returning the read target data to the host (Benisty, [0004 - Data associated with the read command is stored in the host memory buffer/HMB/write buffer. The stored data is written from the host memory buffer to the host buffer, wherein the host buffer is distinct from the HMB. See Fig. 3; This implies that the data read from the HMB/write buffer, via a read operation, is transferred to the host buffer, thereby returning the read target data to the host]); 
determine whether or not the read operation is being executed (Benisty, [0052 - In Fig. 7, step 710, a check is performed to determine when the last data is received for the allocated HMB. When all the data is available in the HMB, the data is transferred to the appropriate host buffers in steps 712-716, thereby implying determining that the read operation is being executed. In step 718, the HMB is de-allocated once the data is transferred out, and the read operation completes, thereby implying determining that the read operation completed execution]);
in a case where the read operation is being executed (Benisty, [Fig. 7, steps 710, 712-716]), prohibit releasing a region in the write buffer where the write data is stored until execution of the first read command is completed (Benisty, [0052 – In Fig. 7, step 714, the SGL descriptors are read and the data is written to the originally allocated host buffers based on the SGL descriptors in step 716. The SGL descriptor identifies the correct host buffer, thereby implying that reading the SGL descriptors and writing the data to the appropriate host buffer prohibits releasing the region in the write buffer/HMB where the write data is stored until the read command execution is completed]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the host memory buffer of Benisty into the non-volatile memory system of Lee, Kuzmin, for the benefit of utilizing a host memory buffer for re-ordering commands in a submission queue. Out of order commands in a submission queue that use host virtual buffers that are not the same size are difficult to search. Accordingly, commands in a submission queue are correctly ordered in a host memory buffer before being put into the host virtual buffers. When the commands are in order, the search operation for specific data is improved (Benisty, 0003).

As per Claim 2, it is similar to claims 1, 6, and therefore the same rejections are incorporated.

As per Claim 3, the rejection of claim 1 is incorporated, and Lee, Kuzmin, Benisty disclose read command from host, read target data and write buffer.
Benisty further discloses,
wherein the controller (Benisty, [Fig. 3, Device Controller 102]) is configured to, in a case where read target data designated by a read command received from (Benisty, [0041 – In Fig. 3, the device controller includes a read DMA 310 which is responsible for transferring data between the host and the device]; [0042 – In Fig. 3, command executer 308 queues sense and transfer requests to the flash commands queue 312. FIM 110 uses this information for sending commands to flash memory 116. The sense/transfer requests include other parameters that assist FIM 110. For example, sense requests include the flash address while transfer requests include the amount of data to be read from flash memory 104, in response to a read command from the host]) and the read target data exists in the write buffer of the host (Benisty, [0004 - A data transfer in a memory device includes receiving a read command from a host. A host memory buffer/HMB/write buffer is dynamically allocated for the received read command. The size of the allocated HMB is based on a transfer size of the read command. Data associated with the read command is stored in the HMB in order]),
execute a read operation including an operation of reading the read target data from the write buffer and an operation of returning the read target data to the host (Benisty, [0004 - Data associated with the read command is stored in the HMB/write buffer. The stored data is written from the HMB to the host buffer, wherein the host buffer is distinct from the HMB. See Fig. 3; This implies that the data read from the HMB/write buffer, via a read operation, is transferred to the host buffer, thereby returning the read target data to the host]). 
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the host memory buffer of Benisty into the non-volatile memory system of Lee, Kuzmin, for the benefit of utilizing the host memory buffer for re-ordering commands in a submission queue. Out of order commands in a submission queue that use host virtual buffers that are not the same size are difficult to search. Accordingly, commands in a submission queue are correctly ordered in a host memory buffer before being put into the host virtual buffers. When the commands are in order, the search operation for specific data is improved (Benisty, 0003).

As per Claim 6, Lee discloses a memory system connectable to a host (Lee, [0037 – In Fig. 1, data processing system 10 includes host 100 and storage device 200, wherein storage device 200 includes storage controller 210 and memory core 220/NVM core])
in a case where the read operation is not being executed (Benisty, [Fig. 7, step 718, Complete the command, thereby implying that the read operation is not being executed]), transmit to the host a release request to release a region in the write buffer where the write data is stored (Benisty, [0015 - The HMB is a portion of host memory that is allocated for the memory device's/controller’s use, thereby implying that the HMB is allocated by the host]; [0052 - In block 718, the HMB is de-allocated once the data is transferred out, thereby implying sending by the controller the deallocation/release request to the host to deallocate the HMB]);
in a case where the read operation is being executed (Benisty, [Fig. 7, steps 704-716 imply that the read operation is being executed]), delay transmitting the release request to the host until execution of the first read command is completed (Benisty, [0054 - The device controller is configured to wait/delay for the last group/chunk of data accumulated in the HMB and then the data is written to the host buffer from the HMB, thereby implying that the controller delays transmitting the release/deallocation request to the host until execution of the first read command is completed]).  


As per Claim 7, it is similar to claim 1 and therefore the same rejections are incorporated.

As per Claim 8, it is similar to claim 2 and therefore the same rejections are incorporated.

As per Claim 9, it is similar to claim 3 and therefore the same rejections are incorporated.

Claims 4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (20190034364), Kuzmin et al (9400749), Benisty et al (20170285940), and Woo et al (20170206030).

As per Claim 4, the rejection of claim 1 is incorporated and Lee, Kuzmin, Benisty disclose read and write operations with a HMB.
Woo further discloses,
wherein the controller (Woo, [0053 – As per Fig. 1, processor 20 includes memory controller MC that is configured to control RAM 300]) is configured to, in a case (Woo, [0166 – In Fig. 18, step S640, the controller 120 reads the host data/read target data from NVM device 110, thereby implying that the read target data is readable from the write destination block]) and the read target data exists in the write buffer of the host (Woo, [0165 – In Fig. 18, controller 120 reads data corresponding to read request from host memory buffer area HMBA of RAM 30, thereby implying that the read target data exists in the write buffer/HMBA of the host]),
execute a read operation including an operation of reading the read target data from the write destination block (Woo, [0166 – In Fig. 18, step S640, controller 120 reads the host data from NVM device 110, thereby implying that the read operation includes a reading of the read target data/host data from the write destination block/NVM device]) and an operation of returning the read target data to the host (Woo, [0167 – As per Fig. 18, step S650 and second sequence S2 of Fig. 19, controller 120 outputs/returns the read host data to the host. For example, controller 120 stores the host data in the host area HA of RAM 30 in the host, thereby implying an operation of returning/outputting the read target data to the host/HA area]).  
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the host memory buffer of Woo into the non-volatile memory system of Lee, Kuzmin, Benisty for the benefit of using the HMB wherein the storage device and the host support the load of the metadata on the RAM, and the host allocates a part of a space of the RAM to the storage device. For example, a host area HA of the RAM is used by the host. A host memory buffer area HMBA of the RAM is used by the storage device (Woo, 0052).

As per Claim 10, it is similar to claim 4 and therefore the same rejections are incorporated.


Claims 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (20190034364), Kuzmin et al (9400749), Benisty et al (20170285940), Locasio et al (20140101374) and Foster (5948081).

As per Claim 5, the rejection of claim 1 is incorporated, and Lee discloses,
wherein the write operation of the write data is executed by plural write steps including transferring the write data to the nonvolatile memory at plural times (Lee, [0104 – In Fig. 12, a CMD UPIU for a data write request is transmitted from a host to a storage device. A PA indicating a location of a data buffer in which write data is stored in the host is included in the CMD UPIU. The storage device transmits at least one RTT UPIU, which indicates that it is ready to receive the write data, to the host in response to the CMD UPIU for the data write request. According to the size of the write data and a data write unit of the storage device, a plurality of RTT UPIUs are transmitted to the host, thereby implying that write operation is executed by plural write steps including transferring the write data to the nonvolatile memory at plural times]), 
Lee, Kuzmin, Benisty disclose data transfer counters.
Locasio further discloses,
the controller (Locasio, [Fig. 2, NVM controller 204]) is configured to: 
set a first counter value (Locasio, [0027 – In Fig. 2, write counting logic 208 keeps a count of the number of writes to storage array 200]) to a value obtained by adding 1 to the number of times of the write steps (Locasio, [0035 - Total predicted lifetime write count/TPLWC]; [0029 - Once the lifetime write count has been placed into volatile storage 210 location, control logic 206 informs write counting logic 208 to increment the count for each write performed in the storage array 200]; [0034 - Permanent storage 212 stores a total predicted lifetime write count which equals the total number of writes to the NVM storage array before the NVM devices within the array are predicted to become unreliable; Since the claim recites ‘number of times of write steps necessary to the write operation’, it implies a predicted count. Furthermore the last limitation recites transmission to the host when counter is zero, thereby implying a predicted/estimated initial count which would decrease with NVM use]); 
decrement the first counter value by 1 every time one write step is finished (Locasio, [0035 - Current lifetime write count/CLWC. Here the CLWC will always be at least one count less than the predicted count/TPLWC thereby implying a decrement in the first counter value]); 
decrement the first counter value by 1 when the write operation is finished such that the write data becomes readable (Locasio, [Remaining count = TPLWC – CLWC. Here ‘remaining count’ represents the counter value when the write operation is finished]); 
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the write count tracking of Locasio into the non-volatile memory system of Lee, Kuzmin, Benisty for the benefit of using logic to maintain an accumulated number of lifetime writes to the NVM array. This lifetime write count indicates how ‘young’ or ‘old’ the NVM storage currently is (Locasio, 0012).
Foster further discloses,
increment the first counter value by 1 when receiving the first read command (Foster, [Col. 6, lines 48-50 – As per Fig. 2, if a read request is dispatched from an interface to north bridge 14, then the read request is loaded into the request queue 44, thereby implying receiving the first read command]; [Col. 8, lines 10-17 - If a hit to any location occurs, a signal is provided indicating the position of the hit within write request queue 46. This positional value is then stored in a counter associated with the current read request forwarded into the bottom of queue 44. The current read request has associated with it a count/increment value; This implies that the hit results in incrementing the counter when receiving the first read command/request. Furthermore, since the claim does not recite the origin of the ‘first read command’, it is valid to interpret the current read request as the ‘first read command’]) during execution of the write operation (Foster, [Col. 6, lines 60-61 - A write hit/execution indicates a current read request address is the same address as a previously stored write request]; [Col. 8, lines 4-12 - Fig. 3 shows snooping requests within write request queue 46 when a new/current read request is provided to the bottom of request queue 44. The address of the current read request is compared to the addresses of each valid write request pending within write request 46 using queue snooping logic comprising comparators 54 and logic unit 56. If a hit to any location occurs, a signal is provided indicating the position of the hit within write request queue 46; This implies that the counter is incremented when a read command is received during execution of the write operation]); 
decrement the first counter value by 1 when the read operation is finished (Foster, [Col. 8, lines 22-25 - Each time a write request is removed from queue 46, the non-zero values associated with each read request count within queue 44 are decremented, implying that counter is decremented by 1 when the read operation is finished])
transmit to the host a release request to release the region in the write buffer where the write data is stored when the first counter value becomes zero (Foster, [Col. 8, lines 25-35 - When the read request reaches the top of queue 44, and is ready to be serviced by the memory controller, the value stored in the associated counter must be zero before it can be serviced. If the value is not zero, a write request flush signal must be asserted to cause further de-queuing of write request from queue 46 until the value within the read request counter at the top of queue 44 reaches zero. This condition indicates that the write request which caused the snoop hit when the associated read request was loaded into queue 44 has been de-queued from queue 46 and serviced by the memory controller before the associated read request is de-queued; Since the claim does not define ‘release request’ and how it is sent to the host, it is valid to interpret that de-queueing the request involves reducing the counter to zero and sending the release request to release the write buffer region to the host/graphics interface 40. See Fig. 2]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the queue manager of Foster into the non-volatile memory system of Lee, Kuzmin, 
As per Claim 11, it is similar to claim 5 and therefore the same rejections are incorporated.


               Response to arguments
The Applicant's arguments filed on June 01, 2021 have been fully considered, but moot in view of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132